FILED
                                        UNITED STATES DISTRICT COURT                                 JUN - 4 2010
                                        FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District &Bankruptcy
                                                                                              Courts for the District of Columbia
          Rufus Wayne Hopkins,                           )
                                                         )
                          Plaintiff,                     )
                                                         )
                                                         )      Civil Action No.
                  v.
                                                         )                                10 0915
          United States Department of Justice,           )
          Eric Holder Jr.,                               )
                                                         )
                          Defendants.                    )




                                             MEMORANDUM OPINION

                  This matter is before the Court on review of plaintiffs pro se complaint and application

          to proceed in forma pauperis. The application will be granted and the complaint will be

          dismissed pursuant to 28 U.S.c. § 1915A (requiring dismissal of a prisoner's action upon a

          determination that the complaint, among other grounds, fails to state a claim upon which relief

          can be granted).

                 Plaintiff is a federal prisoner at the United States Penitentiary Big Sandy in Inez,

         Kentucky, challenging what is presumed to be a judgment of conviction. Plaintiff claims that

         defendants "lacked probable cause because the statute of limitations expired in my criminal case

         [and that he has] been maliciously prosecuted." CompI. at 7 (page number supplied). He seeks

         monetary damages of $50 million and "an absolute vacating of the indictment for want of statute

         of limitation." Id.

                 A challenge to a federal conviction or sentence must be presented to the sentencing court

         by motion filed pursuant to 28 U.S.C. § 2255. See Taylor v. Us. Bd. of Parole, 194 F.2d 882,

         883 (D.C. Cir. 1952) (stating that a motion under § 2255 is the proper vehicle for challenging the



    ~I
/
constitutionality of a statute under which a defendant is convicted); Ojo v. INS., 106 F.3d 680,

683 (5 th Cir. 1997) (explaining that the sentencing court is the only court with jurisdiction to hear

a defendant's complaint regarding errors that occurred before or during sentencing); LoBue v.

Christopher, 82 F.3d 1081, 1082-84 (D.C. Cir. 1996) (determining that the district court lacked

subject matter jurisdiction over a declaratory judgment action because the remedy of habeas

corpus was available in the location of the plaintiffs' custodian); Williams v. Hill, 74 F.3d 1339,

1340 (D.C. Cir. 1996) (stating that "it is well-settled that a [person] seeking relief from his

conviction or sentence may not bring [] an action" for injunctive and declaratory relief because he

has an available remedy in habeas) (citations omitted). Section 2255 states that:

         [a] prisoner in custody under sentence of a court established by Act of Congress
         claiming the right to be released upon the ground that the sentence was imposed in
         violation of the Constitution or laws of the United States ... or is otherwise
         subject to collateral attack, may move the court which imposed the sentence to
         vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a). Moreover,

         [a]n application for a writ of habeas corpus in behalf of a prisoner who is
         authorized to apply for relief by motion pursuant to [28 U.S.C. § 2255], shall not
         be entertained if it appears that the applicant has failed to apply for relief, by
         motion, to the court which sentenced him, or that such court has denied him relief,
         unless it also appears that the remedy by motion is inadequate or ineffective to test
         the legality of his detention.

28 U.S.C. § 2255(e). Plaintiff does not identify the criminal case, but a search of this Court's

criminal dockets failed to locate such a case here. It appears, then, that this Court lacks

jurisdiction over plaintiffs claim for injunctive relief.

        Because a judgment of conviction based on an untimely indictment would necessarily void

the conviction, plaintiff cannot recover monetary damages without first showing that he has



                                                   2
invalidated the conviction by "revers[al] on direct appeal, expunge[ment] by executive order,

declar[ ation of invalidity] by a state tribunal authorized to make such determination, or ... a

federal court's issuance ofa writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). Plaintiff has made no such showing. He therefore has failed to state a claim upon which

monetary relief can be granted. A separate Order of dismissal accompanies this Memorandum

Opinion.

                                                      ilL (S;;~
                                                      United States District Judge

Date: May   ~OlO




                                                  3